 



Exhibit 10.5.1
(AMENDMENT FORM) [w14304w1430400.gif]





--------------------------------------------------------------------------------



 



                                  SCHEDULE Item No.   Supplies/Services  
Quantity   Unit   Unit Price   Amount  
0001
  BASE PERIOD     4     YR     0.00       0.00  
 
                               
 
  The Contractor must perform the services required by the SOW.

Period of Performance: 4 years, beginning on the date of purchase order award  
                           
0002
  OPTION PERIOD ONE     1     YR     0.00       0.00  
 
                               
 
  The Contractor must perform the services required by the SOW.

Period of Performance: 365 days, beginning the day after the Base Period expires
                             
0003
  OPTION PERIOD TWO     1     YR     0.00       0.00    
 
  The Contractor must perform the services required by the SOW.                
             
 
  Period of Performance: 365 days, beginning the day after Option Period One
expires                            

 



--------------------------------------------------------------------------------



 



1.   To approve the “.US Locality Space Delegated Manager Policy” and the .US
Delegated Manager Agreement dated September 15, 2005. The agreement is effective
with the fully executed date of this modification.   2.   To approve the policy
on “Transfer of Sponsorship of Registrations between Registrars” dated
September 15, 2005.   3.   This modification is also being issued to implement
the following set of measurable objectives and milestones designed to introduce
in the .us domain new applications and technical innovations, thereby enhancing
the domain’s visibility, utility, and value to the American public. These
enhancements will be made directly by NeuStar or through the engagement of a
business partner. Reasonable fees may be charged for each service, upon prior
approval of the Contracting Officer. The following is the contract modification
language covering service enhancements to the .US space:       Development of
services for certain public resource second level domains (engagement of
business partners to build enhanced uses for these names by December 1, 2005,
and launch of first second level domain and related services by May 15, 2006).  
    Development of a .us-specific directory search engine (partnership with an
established provider of directory services and search engine services by
January 15, 2006, and launch of searching capability by June 15, 2006).      
Development of a secure platform for e-government initiatives that would allow
citizens to communicate and to interact with the U.S. Government in a direct and
safe forum (continued discussions with the Internet Engineering and Planning
Group and the DNSSEC Deployment Group, with initiation of next DNSSEC trial by
March 15, 2006, and targeted launch of platform, by September 15, 2006).      
Deletion of Section: Personal Identification Applications and Section:
Location-Based Services of PART D, NEUSTAR RESPONSE TO SB1335-01-Q-0740.   4.  
Pricing

To approve the Contractor’s proposed price increase of $0.50 per domain name
year, from $5.50 to $6.00 per domain transaction. This increase would apply to
all .US domains, effective December 1, 2005 or +60 days from the date of this
modification, whichever comes first.

 